Citation Nr: 1448685	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-16 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA compensation in the amount of $13,777.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  The Veteran died in April 2009.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 determination of the Committee on Waivers and Compromises (Committee) in Milwaukee, Wisconsin that denied the appellant's request for a waiver of overpayment.

On her June 2012 Form 9 appeal, the appellant requested a Travel Board hearing, which was scheduled for April 28, 2014.  That day, the appellant canceled her request for the Board hearing, and she did not request that another hearing be scheduled.  Therefore, the appellant's for request for a Board hearing is considered withdrawn, and this matter is ready for decision.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  In November 2011, the appellant reported wages on her Form 21-0581 Improved Pension Eligibility Verification Report for 2010 in the amount of $6,400, and for 2011 (through July) in the amount of $3,080; she also reported she would be receiving $1,159 per month from the Social Security Administration (SSA) effective October 2011.

2.  Based on the appellant's income for 2010 and 2011, her death pension was reduced effective January 2010 and terminated effective November 2011, resulting in an overpayment of $13,777; she was notified of this debt by the Debt Management Center in February 2012, but did not appeal the validity of the debt.

3.  The appellant has not argued that the amount of the overpayment was not validly established.  

4.  The appellant deliberately mislead VA by failing to report her wage income for 2010 and 2011 until November 2011.

5.  The appellant acted in bad faith in creation of the overpayment.


CONCLUSIONS OF LAW

Waiver of recovery of an overpayment of VA compensation in the amount of $13,777 is precluded by reason of bad faith on the part of the appellant.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 U.S.C.A. § 5302(c) prohibit the waiver of a debt where there exists in connection with the claim for such waiver an indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver.  Similarly, 38 C.F.R. § 1.965(b) precludes waiver upon a finding of (1) fraud or misrepresentation of a material fact, or (2) bad faith. 

If the debtor's conduct is deemed not to have constituted fraud, misrepresentation of a material fact, or bad faith, the request for waiver will be evaluated pursuant to the principles of "equity and good conscience."  38 U.S.C.A. § 5302(a) (West 2002).

VA regulation 38 C.F.R. § 1.965(a) provides that "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the government. In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: (1) fault of debtor - where actions of the debtor contribute to creation of the debt; 
(2) balancing of faults - weighing fault of the debtor against VA's fault; (3) undue hardship - whether collection would deprive the debtor or family of basic necessities; (4) defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which the benefits were intended; (5) unjust enrichment - failure to make restitution would result in unfair gain to the debtor; and (6) changing position to one's detriment - reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965(a) (2013).

A September 2010 RO decision granted the appellant death pension benefits effective May 2009.  The September 2010 decision explained to the appellant that her pension rate was dependent on her income, and that it was her responsibility to notify VA "right away" if her income changes.

In December 2010, the RO sent a notice to the appellant explaining that people with no income do not need to complete an Eligibility Verification Report (EVR), and that she "must still tell VA" if she begins to receive income from SSA or other income.

In November 2011, the appellant filed a Form 21-0518, Improved Pension Eligibility Verification Report, and noted on that form that she had been in receipt of $6,080 of wages for 2010, and $3,040 for 2011 (through July).  She also noted that she would begin receiving $1,159 per month in income from SSA beginning in October 2011.

In January 2012, the Pension Management Center notified the appellant that based on her income for 2010 and 2011, her death pension was reduced effective January 2010 and terminated effective November 2011.  In February 2012, the Debt Management Center notified her that due to the change in her compensation benefits, she had an overpayment of $13,777.  The appellant has not argued that the amount of the overpayment was not validly established.

The preliminary question in this case is whether the appellant's conduct in failing to report her income for 2010 and 2011 until November 2011 constituted fraud, misrepresentation of a material fact, or bad faith, which a finding would preclude any waiver of the overpayment.  See 38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.965(b).

The only explanation provided by the appellant for her conduct in this case is that she had already been "let down" by her insurance company that would not pay her any benefit on the death of her husband (the Veteran), and that she believed in her "entitlement" to the pension income from VA as well.  See Form 9.  The Board adds that the appellant herself admits that she understands her own fault in creating the debt.  See Form 9.  Therefore, in light of the fact that the appellant had been notified more than once that it was her responsibility to notify VA of any change in income, yet she failed to do so for over a year because she felt entitled to the pension, the Board finds that she acted in bad faith and, therefore, waiver is precluded in this case.

The Board acknowledges that she has asserted that repayment would result in financial hardship.  The Board notes, however, that the issue of her economic hardship is not relevant in this case because a waiver is precluded by reason of her bad faith.

In light of the finding of bad faith, waiver of recovery of the overpayment is precluded by law.  See 38 C.F.R. § 1.962(b).  There is no basis for further consideration regarding the elements of equity and good conscience, such as hardship or other equitable factors.  See Farless v. Derwinski, 2 Vet. App. 555 (1992).  The appellant's appeal must therefore be denied.






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a waiver of recovery of an overpayment in the amount of $13,777 is denied.



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


